COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re D. Houston, Inc. d/b/a Treasures and Jason Brannen

Appellate case number:    01-18-00894-CV

Trial court case number: 2017-71771

Trial court:              133rd District Court

Date motion filed:        April 1, 2019

Party filing motion:      Relators


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3.


Judge’s signature: ___/s/ Sherry Radack__________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.


Date: ___April 30, 2019_